DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an event signal generator configured to detect,” “an event time determiner configured to determine,” “a communicator configured to transmit time information,” “a reception time determiner configured to determine a reception time” “an event signal generator configured to detect the occurrence” “an acquisition unit configured to acquire time information”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an event signal generator” “an event time determiner” “a communicator” coupled with functional language “configured to detect” “configured to determine" “configured to transmit time information” “configured to detect occurrence” “configured to acquire time information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figures 2-4 elements and their corresponding passages (page 6 line 25 to page 11 line 12).   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 objected to because of the following informalities:  the word “including” in line 1 should be changed to “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (Us Pub. No. 2004/0257242) in view of Kallstenius (US Pub. No. 2005/0041692).
Regarding claims 1 and 11, Bruemmer discloses a sensor system (see figure 1, figure 3; paragraph 20) and a method including
 a sensor (figure 1 sensor 14) configured to detect a physical quantity (paragraph 13: sensor detects an event), 

a time information processing device (figure 1 hub 12; paragraph 13) configured to perform a process based on information transmitted from the transmission terminal (paragraph 18: process event procedure based on the message with time information from the sensor),
	wherein the transmission terminal comprises
an event signal generator configured to detect the occurrence of an event on the basis of the physical quantity detected by the sensor (paragraph 13: sensor detects an event);
an event time determiner configured to determine a detection time of the event (paragraph 14: sensor creates a timestamp of the event); and
a communicator configured to transmit time information (paragraph 18: elapse time from the detection time is included in the message to the hub) of the detection time of the event to the time information processing device, and
	wherein the time information processing device comprises a reception time determiner configured to determine a reception time of the time information transmitted from the transmission terminal (paragraph 18: arrival time of the message); and
	a time information processor configured to perform a process based on a plurality of transmission times and a plurality of times (paragraph 18).
Bruemmer does not teach a communication time determiner configured to determine a transmission time at the time of transmission to the time information 
	Bruemmer further teach possible synchronization between hub’s clock and sensor’s clock (paragraph 19).
Kallstenius discloses a communication time determiner configured to determine a transmission time at the time of transmission to the time information processing device and time information of the transmission time is included in message from terminal (see figure 9 steps S1-S4, paragraphs 62 and 63: transmitter adds transmission time in message, receiver adds arrival time of the message).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Bruemmer a communication time determiner configured to determine a transmission time at the time of transmission to the time information processing device and time information of the transmission time is included in message from terminal.
The motivation would have been to synchronize clock oscillators in transmitter and receiver (paragraph 37).

Regarding claim 2, all limitations of claim 1 are disclosed above. Bruemmer further teaches wherein the time information processor obtains relationships between the plurality of transmission times and the plurality of reception times corresponding to the plurality of transmission times, and estimates the detection time of the event in the time information processing device using the obtained relationships and the detection time of the event (figure 3 steps 54, 56, 60: time of event is estimated by using time of 
Regarding claim 4, all limitations of claim 1 are disclosed above. Bruemmer does not teach but Kallstenius discloses wherein the time information processor calculates a time difference between transmission times on the basis of the plurality of transmission times, and calculates a time difference between reception times on the basis of the plurality of reception times (figure 7b and 10, paragraphs 60 and 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Bruemmer wherein the time information processor calculates a time difference between transmission times on the basis of the plurality of transmission times, and calculates a time difference between reception times on the basis of the plurality of reception times.
The motivation would have been for frequency modeling (abstract).
Regarding claim 7, all limitations of claim 1 are disclosed above. Bruemmer further teaches wherein the communicator transmits second transmission data including at least a transmission time on the basis of an event that has virtually occurred to the time information processing device before and after transmission of first transmission data including at least the detection time of the event (paragraph 15: repeat message. Figure 3 steps 56, 58, 60; paragraph 20).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (Us Pub. No. 2004/0257242) in view of Kallstenius (US Pub. No. 2005/0041692) in view of Navot et al. (US Pat. No. 9,555,883).
claim 6, all limitations of claim 1 are disclosed above. Bruemmer further teaches wherein, after the communicator transmits first transmission data including at least identification information for identifying its own transmission data to the time information processing device, the communicator transmits second transmission data including at least a transmission time of the first transmission data, identification information for identifying the first transmission data and identification information for identifying its own transmission data to the time information processing device (paragraphs 14 and 15: repeat messages).
	Bruemmer does not teach but Navot discloses detection time of the event (col. 7 line 50-67 to col. 8 lines 1-19).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Bruemmer detection time of the event.
	The motivation would have been for data collection.
Regarding claim 8, all limitations of claim 1 are disclosed above. Bruemmer further teaches wherein the communicator transmits transmission data including the transmission time to the time information processing device at a timing when a random period of time has elapsed after detection of the occurrence of the event by the event signal generator (paragraph 18).
Bruemmer does not teach but Navot discloses detection time of the event (col. 7 line 50-67 to col. 8 lines 1-19).

	The motivation would have been for data collection.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US Pat. No. 9,555,883) in view of Kallstenius (US Pub. No. 2005/0041692).
Regarding claim 9, Navot discloses a transmission terminal (figure 3; col. 7 line 15-67) comprising:
an event signal generator (figure 3 Sensor 301) configured to detect the occurrence of an event on the basis of a physical quantity detected by a sensor configured to detect the physical quantity (col. 7 lines 15-17: sensor generates data based on event detection);
	an event time determiner (figure 3 event detection component) configured to determine a detection time of the event (col. 7 lines 52-62);
	a communicator (figure 3 event detection component transmitter) configured to transmit time information of the detection time of the event to another device (col. 7 lines 58-67: providing event 1 time 308 to Sensor Synch controller 312).
	Navot does not teach a communication time determiner configured to determine a transmission time at the time of transmission and transmit time information of the transmission time.
	Kallstenius discloses teach a communication time determiner configured to determine a transmission time at the time of transmission and transmit time information 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Navot a communication time determiner configured to determine a transmission time at the time of transmission and transmit time information of the transmission time.
The motivation would have been for transmitter and receiver synchronization determination.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. (Us Pub. No. 2004/0257242) in view of Kallstenius (US Pub. No. 2005/0041692).
Regarding claim 10, Bruemmer discloses a time information processing device (figure 1 hub 12) comprising:
	an acquisition unit (figure 1 hub 12) configured to acquire time information of a detection time of an event at which transmission data for providing a notification of an event has been transmitted, and time information of a reception time of the transmission data (paragraph 18: elapse time from event time and arrival time of message); and
	a time information processor (figure 1 processor of hub 12) configured to perform a process based on a plurality of reception times that have been acquired (paragraph 18: process time information to estimate event time).
	Bruemmer does not teach acquire time information of a transmission time and perform a process based on plurality of transmission time and reception times.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Bruemmer acquire time information of a transmission time and perform a process based on plurality of transmission time and reception times.
The motivation would have been to synchronize clock oscillators in transmitter and receiver (paragraph 37).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach “the position locator calculates time difference information of the event using the estimated detection time of the event for each transmission terminal, and locates the generation source of the event on the basis of the calculated time difference information, position information of the transmission terminal and a propagation speed of the physical quantity detected by the sensor” as 
The prior art fails to teach “wherein the position locator locates the generation source of the event on the basis of the calculated time difference between the transmission times, the calculated time difference between the reception times, position information of the transmission terminal and a propagation speed of the physical quantity detected by the sensor” as recited in claim 5, and it would not have been obvious to one skilled in the art to combine with the cited references in independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Hamida (US Pat. No. 8,892,031) discloses sensor system with transmitting and receiving times of message in background disclosure.
Menon (US Pat. No. 8,504,864) teaches data sensor using time synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466